This is an action in assumpsit on an account annexed. The defendant filed a *600set-off. The evidence was fully and carefully presented on both sides. No exceptions upon points of law are presented. The issues are wholly issues of fact. Upon those issues the jury returned a verdict declaring that there is no balance due either party. The plaintiff presents a motion for a new trial. It is true that the testimony is conflicting but the jury, seeing and hearing the witnesses, passed upon their credibility and we are not persuaded that the verdict is wrong. Motion overruled.
George H. Morse, for plaintiff. Ryder & Simpson, for defendant.